

116 SRES 191 ATS: Supporting the designation of the week of May 5 through May 11, 2019, as “National Small Business Week” and commending the entrepreneurial spirit of small business owners in the United States and the impact that small business owners have on their communities.
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 191IN THE SENATE OF THE UNITED STATESMay 6, 2019Mr. McConnell   (for  Mr. Rubio (for himself,	Mr. Cardin, Mr. Kennedy, Ms. Cantwell, Mr. Grassley, Mrs. Shaheen, Mr. Braun, Mr. Markey, Mr. Inhofe, Mr. Booker, Ms. Collins, Mr. Coons, Mr. Perdue, Ms. Hirono, Mr. Roberts, Ms. Duckworth, Mr. Hoeven, Ms. Rosen, Mr. Young, Mrs. Feinstein, Ms. McSally, Mr. Wyden, Mr. Scott of Florida, Mr. Reed, Mr. Cramer, Mr. Brown, Mr. Daines, Ms. Klobuchar, Mr. Hawley, Mr. Whitehouse, Mr. Alexander, Mr. King, Mr. Barrasso, Ms. Warren, Mrs. Capito, Mr. Peters, Mr. Cornyn, Ms. Cortez Masto, Mr. Lankford, Ms. Harris, Mr. Cassidy, Ms. Hassan, Mr. Risch, Mr. Van Hollen, Mr. Crapo, Ms. Sinema, Mr. Enzi, Mr. Tillis, Mrs. Hyde-Smith, Mr. Blunt, Mr. Boozman, Mr. Scott of South Carolina, Ms. Ernst, Mrs. Blackburn, Mr. Rounds, Mr. Cotton, Mr. Wicker, Mr. Romney, Mrs. Fischer, Mr. Johnson, and Mr. Menendez)) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of the week of May 5 through May 11, 2019, as National Small Business Week and commending the entrepreneurial spirit of small business owners in the United States and the
			 impact that small business owners have on their communities.
	
 Whereas 2019 marks the 56th anniversary of National Small Business Week; Whereas, for more than half a century, every President has proclaimed a week celebrating the significance of small businesses across the United States;
 Whereas there are more than 30,200,000 small businesses in the United States; Whereas small businesses in the United States—
 (1)employ nearly 1/2 of the workforce of the United States; (2)constitute 99.9 percent of all employers in the United States;
 (3)produce 1/3 of all goods exported from the United States; (4)account for nearly 1/2 of private-sector output;
 (5)employ veterans, with veterans constituting 8.3 percent of all small business owners in the United States; and
 (6)are becoming more diverse, with women-owned and minority-owned firms leading small business startups;
 Whereas, on July 30, 1953, Congress created the Small Business Administration to aid, counsel, assist, and protect the small business community;
 Whereas 2 of every 3 new jobs are created by small businesses; and Whereas the President designated the week of May 5 through May 11, 2019, as “National Small Business Week”: Now, therefore, be it
	
 That the Senate— (1)supports the designation of the week of May 5 through May 11, 2019, as National Small Business Week;
 (2)celebrates the entrepreneurial spirit of the small business owners of the United States; (3)understands the importance of creating a small business climate that allows for sustained, entrepreneurial success;
 (4)celebrates the invaluable contributions small businesses make to the United States as the backbone of the economy; and
 (5)supports increasing consumer awareness of the value and opportunity small businesses bring to their local communities.